DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 17 and 19:  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (2012/0083558) in view of Leboeuf et al. (6,140,459) as evidenced by Stoeppelmann et al. (2016/0060436), Pfleghar et al. (2014/0179866) and Aepli (2015/0175804).

Bayer et al. fail to teach the claimed PA 6T/610.
However, Leboeuf et al. teach that a PA 6T/610 that is high temperature, with improved shrinkage and blistering resistance when formulated flame retardant additives and reinforcement for use in electronic connectors, as well as a very good balance of mechanical performance as high temperature nylons (Abstract).  Lebouef et al. teach that the 6T/610 molar ratio is 65/35 [Examples; Tables 4-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PA 6T/610 of Leboeuf et al. as the PA 6T/610 in Bayer et al. to provide improved shrinkage and blistering resistance when formulated flame retardant additives and reinforcement for use in electronic connectors, as well as a very good balance of mechanical performance as high temperature nylons.
Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 
Regarding claim 4:  The fatty acid metal salt lubricant is selected from the options in claim 3.  Bayer et al. teach aluminum stearate [Examples].  
Regarding claim 5:  Bayer et al. teach calcium stearate or magnesium behenate [0147].  Both compounds are structurally similar to the claimed compounds.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
Regarding claim 7:  Bayer et al. teach that the composition comprise from 1 to 40 wt% talc [0112, 0128].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 8:  Bayer et al. teach that the composition comprise from 1 to 40 wt% aluminum oxide [0112, 0127], and/or up to 50 wt% of zinc stannate, boehmite, or zinc borate [0147].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 17 and 19:  Bayer et al. teach electronic connectors and housings [0163].

Claims 9-16, 18 and 20:  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (2012/0083558) in view of Leboeuf et al. (6,140,459) as evidenced by Stoeppelmann et al. (2016/0060436), Pfleghar et al. (2014/0179866) and Aepli (2015/0175804).
Regarding claims 9-11, 14 and 15:  Bayer et al. teach a polyamide composition comprising 56.5 wt% polyamide, 12.0 wt% Exolit OP 1230 (aluminum diethylphosphinate), 0.17 wt% Alugel 34-TH (lubricants aluminum stearate), 30 wt% glass fiber, and 0.15 wt% zinc oxide and 0.50 wt% Melapur 200/70 (the claimed flame retardant synergist) [Example 21; Table 4].   It would have been obvious to exclude Irganox 1010 from Example 21 as it is not a required additive (E).  The 0.23 barium prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Bayer et al. fail to teach the claimed PA 6T/610.
However, Leboeuf et al. teach that a PA 6T/610 that is high temperature, with improved shrinkage and blistering resistance when formulated flame retardant additives and reinforcement for use in electronic connectors, as well as a very good balance of mechanical performance as high temperature nylons (Abstract).  Lebouef et al. teach that the 6T/610 molar ratio is 60/40 [Examples; Tables 4-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PA 6T/610 of Leboeuf et al. as the PA 6T/610 in Bayer et al. to provide improved shrinkage and blistering resistance when formulated flame retardant additives and reinforcement for use in electronic connectors, as well as a very good balance of mechanical performance as high temperature nylons.

Regarding claim 12:  The fatty acid metal salt lubricant is selected from the options in claim 3.  Bayer et al. teach aluminum stearate [Examples].  
Regarding claim 13:  Bayer et al. teach calcium stearate or magnesium behenate [0147].  Both compounds are structurally similar to the claimed compounds.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 18 and 20:  Bayer et al. teach electronic connectors and housings [0163].

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Bayer requires the presence of a barium carboxylate, and alleges that the instant claims exclude barium carboxylate.  This is not persuasive because the instant claims require 0.2 to 10 weight percent of at least one flame retardant synergist.  Barium carboxylate is a flame retardant synergist in polyamide compositions as evidenced by Stoeppelmann et al. [0045], Pfleghar et al. [0097], and Aepli [0123].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763